         Case 1:19-cv-00986-RDM Document 15 Filed 05/28/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
PUBLIC CITIZEN, et al.,                    )
                                           )
                                          )
                     Plaintiffs,          )
                  v.                      )
                                          )              Case No. 19-986 (RDM)
ELISABETH DEVOS, in her official capacity )
as Secretary of the U.S. Department of    )
Education, et al.                         )
                                          )
                     Defendants.          )
__________________________________________)


                                NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Jeremy S. Simon, Assistant

U.S. Attorney, as counsel of record for the defendants in the above-captioned case.

                                             Respectfully submitted,


                                                    /s/ Jeremy S. Simon
                                             JEREMY S. SIMON, D.C. BAR #447956
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2528
